              Case 3:15-md-02670-JLS-MDD Document 1704-1 Filed 11/20/18 PageID.115724 Page 1 of
                                                        11
                         EPPs’ Appendix A –State Law Analysis in support of Class Certification
       Issue              Status                States                                Analysis of Claimed Differences
    AGC Standing1   No AGC               Arizona              No difference.
                    Restrictions         California
                                         Minnesota
                    Courts Have Not      Guam                 Does not support imposing the standing restrictions of AGC.
                    Addressed the        Hawaii               For example, Defendants’ cited cases for Hawaii and Tennessee merely provide
                    Issue of AGC         Mississippi          the issue is undecided (Davis v. Four Seasons Hotel Ltd., 228 P.3d 303, 324 n.33
                    Standing             New Hampshire2       (Haw. 2010)) or refer to its application in the RICO context (Tenn. Med. Ass'n v.
                                         Oregon               Bluecross Blueshield of Tenn., Inc., 229 S.W.3d 304, 311 (Tenn. Ct. App.
                                         Rhode Island         2007)), which does not indicate there is a material difference one way or another
                                         South Dakota         sufficient to defeat predominance. Keegan v. Am. Honda Motor Co., 284 F.R.D.
                                         Tennessee            504, 541 (C.D. Cal. 2012) (“Defendants, as the parties asserting that variations in
                                         Utah                 state law defeat predominance, bear the burden on the issue.”).
                                         West Virginia
                    Purported            North Carolina       No material differences presented.
                    Inconsistent
                    Rulings on                                Defendants raise the same case as on their motion to dismiss, citing Crouch v.
                    applicability of                          Crompton Corp., No. 02 CVS 4375, 2004 NCBC 7, (N.C. Super. Oct. 28, 2004)
                    AGC                                       (a state trial decision with no precedential value), but note Teague v. Bayer AG,
                                                              671 S.E. 2d 550, 555-56 (N.C. Ct. App. 2009), which rejected AGC’s
                                                              application. Defendants’ citation to out of circuit authority (App’x A at 9)
                                                              changes nothing. In re Dairy Farmers of Am., Inc. Cheese Antitrust Litig., No. 9
                                                              CV 3690, 2015 U.S. Dist. LEXIS 84152, at *14 (N.D. Ill. June 29, 2015) noted
                                                              that some courts applied AGC in North Carolina and others did not because each
                                                              situation presents different factors while the court in Contant v. Bank of Am.
                                                              Corp., No. 17 Civ. 3139 (LGS), 2018 U.S. Dist. LEXIS 42870, at *16 (S.D.N.Y.
                                                              Mar. 15, 2018) declined to decide if AGC applies to North Carolina antitrust law.




1
        Defendants submitted nearly the exact same Appendix in connection with their motion to dismiss (Dkt. 207-6), and the Court upheld
EPPs’ claims under Arizona, D.C., Iowa (after 2008), Kansas, Maine (after 2008), Michigan, Mississippi, Nebraska, New Hampshire, New
Mexico, New York, North Carolina, North Dakota, Oregon, Rhode Island, South Dakota, Utah, West Virginia, and Wisconsin law. In re Packaged
Seafood Prods. Antitrust Litig., 242 F. Supp. 3d 1033, 1117-18 (S.D. Cal. 2017) (“PSP II”). Nothing warrants reconsideration here. Defendants
newly raise AGC only as to Guam, Hawaii, Minnesota, and Tennessee.
2
        Defendants again ignore N.H. Rev. Stat. § 356:14-a (2008) (granting indirect purchaser standing).
                                                                     1
              Case 3:15-md-02670-JLS-MDD Document 1704-1 Filed 11/20/18 PageID.115725 Page 2 of
                                                        11
                         EPPs’ Appendix A –State Law Analysis in support of Class Certification
     Issue          Status                     States                                  Analysis of Claimed Differences
AGC Standing        Defendants Claim     D.C.                 Case law does not support application of AGC, which eliminates any
                    Material             Iowa                 purported difference and Defendants don’t explain why these states would
                    Difference by        Maine                use AGC to override their own repeal of Illinois Brick. Defendants cite to the
                    virtue of AGC        Michigan             same group of cases against Visa, all of which involved the same facts and
                    application          Nebraska             plaintiffs, who were non-purchasers, consumers or competitors of the services,
                                         New Mexico           and not in the chain of distribution. See Peterson v. Visa U.S.A., 2005 WL
                                         New York3            1403761, at *13 (D.C. Super. Ct. Apr. 22, 2005); Southard v. Visa U.S.A. Inc.,
                                         North Dakota         734 N.W.2d 192, 198 (Iowa 2007); Knowles v. Visa U.S.A., Inc., No. CIV.A.
                                         Wisconsin            CV-03-707, 2004 Me. Super. LEXIS 227, at *5 (Me. Super. Oct. 20, 2004);
                                                              Stark v. Visa U.S.A. Inc., No. 03-055030-CZ, 2004 WL 1879003 (Mich. Cir. Ct.
                                                              July 23, 2004); Kanne v. Visa U.S.A. Inc., 272 Neb. 489, 499 (2006); Nass-
                                                              Romero v. Visa U.S.A. Inc., 279 P.3d 772, 778-81 (N.M. Ct. App. 2012); Ho v.
                                                              Visa U.S.A., Inc., 793 N.Y.S.2d 8 (App. Div. 2005); Beckler v. Visa U.S.A., Inc.,
                                                              No. 09-04-C-00030, 2004 WL 2475100, at *4 (N.D. Dist. Ct. Sept. 21, 2004);
                                                              Strang v. Visa U.S.A., Inc., No. 03 CV 011323, 2005 WL 1403769, at *3 (Wis.
                                                              Cir. Ct. Feb. 8, 2005). As before, these cases are distinguishable on their facts,
                                                              and courts in those states have allowed indirect purchaser actions. See e.g., Goda
                                                              v. Abbott Labs., No. 01445–96, 1997 D.C. Super. LEXIS 69 (Feb. 3, 1997)
                                                              (certifying class of indirect purchasers); Holder v. Archer Daniels Midland Co.,
                                                              No. 96-2975, 1998 D.C. Super. LEXIS 39, at *16 (Nov. 4, 1998); Comes v.
                                                              Microsoft Corp., 646 N.W.2d 440, 451 (Iowa 2002); In re Lithium Ion Batteries
                                                              Antitrust Litig., No. 13-MD-2420 YGR, 2014 U.S. Dist. LEXIS 141358, at *74-
                                                              80 (N.D. Cal. Oct. 2, 2014) (noting that Knowles perceived in its legislature’s
                                                              “passage of Illinois Brick repealer statutes an intent to extend antitrust standing
                                                              to indirect purchasers”); Arthur v. Microsoft Corp., 676 N.W.2d 29, 37-38 (Neb.
                                                              2004) (Nebraska’s antitrust statutes permitted claims by indirect purchasers).
                                         Nevada               Case law does not support application of AGC, which eliminates any
                                                              purported difference. Defendants rehash their prior claim that Nevada conflicts
                                                              due to its application of AGC, newly citing Nev. Recycling & Salvage, Ltd. v.
                                                              Reno Disposal Co., Inc., 423 P.3d 605, 607 (Nev. 2018). Yet the court there
                                                              granted summary judgment with no discussion of AGC or indirect purchasers
                                                              since the plaintiffs (a waste company) failed to show any injuries by the claimed
                                                              monopoly of the other waste companies.

3
         Defendants cite Dairy Farmers to make the additional argument that in NY, federal courts have concluded that AGC should apply to
antitrust claims under New York law, but the court there simply noted that some courts have applied AGC to New York claims while others have
not. Dairy Farmers, 2015 U.S. Dist. LEXIS 84152, at *42-43.
                                                                     2
               Case 3:15-md-02670-JLS-MDD Document 1704-1 Filed 11/20/18 PageID.115726 Page 3 of
                                                         11
                          EPPs’ Appendix A –State Law Analysis in support of Class Certification
    Issue             Status                        States                                Analysis of Claimed Differences
Temporal and/or       None                  California            No difference
  Geographic                                Kansas
 Requirements         Geographic nexus      Arizona               Fulfilled by named plaintiff(s) in each such state who purchased Packaged
Temporal and/or       required between      D.C.                  Tuna at prices illegally fixed by Defendants
  Geographic          individual state      Guam                  Ariz. Rev. Stat. § 44-1402; D.C. Code § 28-4502; Guam Code Ann. Tit. 9 §
 Requirements         and alleged           Hawaii                69.10(b); Haw. Rev. Stat. 480-4 (a); Iowa Code § 553.3(6); Me. Rev. Stat. Ann
                      antitrust violation   Iowa                  Tit 10 § 1101; Mich. Comp. Laws § 445.771; Minn. Stat. § 325D.54; Neb. Rev.
                                            Maine                 Stat. Ann. § 59-801; Nev. Rev. Stat. § 598A.060(1); N.M. Stat. Ann. § 57-1-13;
                                            Michigan              N.C. Gen. Stat. § 75-1; Or. Rev. Stat. § 646.705; R.I. Gen. Laws Ann. § 6-36-
                                            Minnesota             7(a); S.D. Codified Laws § 37-1-3.1; W.Va. Code § 47-18-3(a)
                                            Mississippi4
                                            Nebraska
                                            Nevada
                                            New Mexico
                                            New York5
                                            North Carolina
                                            Oregon
                                            Rhode Island
                                            South Dakota
                                            Tennessee6
                      Temporal limit        New Hampshire         Moot - EPPs’ proposed Class Period runs from June 1, 2011 through July 1,
                                            (after 2008)          2015 (Mot. at 4).
                                            Oregon (after 2010)
                                            Rhode Island (after   As to claims under Rhode Island law being limited to conduct after July 15,
                                            7/15/13)              2013, the Court has already recognized this (PSP II at 1070-72) and EPPs have
                                            Utah (after 5/06)     accordingly tailored the class definition to reflect this requirement. (6AC at 44).


4
         Defendants cite In re GPU Antitrust Litig., 540 F. Supp. 2d 1085, 1099 (N.D. Cal. 2007) (not a Mississippi statute or decision) to argue a
difference whereby the majority of the conduct must have occurred in Mississippi, however the court there permitted claims under Mississippi law
to proceed where they alleged the conspiracy substantially affected commerce, injured Mississippi residents and defendants promoted products
and harmed competition in the state. This case, which does not involve components, is even stronger.
5
         Defendants cite Global Reinsurance Corp. v. Equitas Ltd., 969 N.E. 2d 187, 195 (N.Y. App. Ct. 2012) to argue a presumption against
extraterritorial application, however, that case involved participants in a British marketplace with no injury in New York.
6
         Defendants cite Freeman Indus. LLC v. Eastman Chem. Co., 172 S.W. 3d 512, 523-24 (Tenn. 2005) as unique because it requires
substantial effects on trade in Tennessee, however the court there focused not on the conduct itself but on its effects, which were insufficient there
since the NY plaintiff was the indirect purchaser, and did not involve the lone TN defendant.
                                                                          3
               Case 3:15-md-02670-JLS-MDD Document 1704-1 Filed 11/20/18 PageID.115727 Page 4 of
                                                         11
                          EPPs’ Appendix A –State Law Analysis in support of Class Certification
       Issue              Status                  States                                 Analysis of Claimed Differences
     Causation       Requires Injury in    California             Fulfilled by declaration of each named plaintiff(s) in each such state who
    Requirements     Fact                  D.C.7                  purchased Packaged Tuna at prices illegally fixed by Defendants
                                           Hawaii
                                           Iowa                   Cal. Bus. & Prof. Code § 16750(a) (“Any person who is injured in his or her
                                           Kansas                 business or property by reason of anything forbidden or declared unlawful by
                                           Maine                  this chapter, may sue therefor”), § 17204; D.C. Code § 28-4508 (same); Haw.
                                           Minnesota              Rev. Stat. 480-13(a) (same); Iowa Code § 553.12(2); Kansas Stat. Ann. § 50-
                                           Mississippi            161(b); Me. Rev. Stat. Ann Tit 10 § 1104(1); Minn. Stat. § 325D.57; Miss. Code
                                           Nebraska               Ann. § 75-21-9; Neb. Rev. Stat. Ann. § 59-801; Nev. Rev. Stat. § 598A.210;
                                           Nevada                 N.H. Rev. Stat. § 356:11; N.Y. Gen. Bus. Law § 340(5); N.C. Gen. Stat. § 75-16;
                                           New Hampshire          N.D. Cent. Code § 51-08.1-01; Or. Rev. Stat. § 646.780(1)(a); R.I. Gen. Laws
                                           New York               Ann. § 6-36-7 (a); S.D. Codified Laws § 37-1-14.3; Tenn. Code Ann. § 47-25-
                                           North Carolina         106; W. Va. Code Ann. § 47-18-9; Wis. Stat. Ann. § 133.18(1)(a)
                                           North Dakota
                                           Oregon
                                           Rhode Island
                                           South Dakota
                                           Tennessee
                                           West Virginia
                                           Wisconsin8
                     Threat of violation   Arizona                Statutes are permissive therefore not materially different (keywords being
                     sufficient            Guam                   may and guide)
                                           Michigan9
                                           New Mexico             Ariz. Rev. Stat. § 44-1408; Guam Code Ann. Tit. 9 § 69.30(a); Mich. Comp.
                                           North Dakota           Laws § 445.778(2); N.M. Stat. Ann. § 57-1-3(A); N.D. Cent. Code § 51-08.1-08;
                                           Utah                   Utah Code Ann. § 76-10-3109(1)(a)
                     None known            Kansas

7
         Defendants point to states where the applicable consumer protection statute does not require causation (see e.g., D.C. Consumer Protection
Act (“DCCPA”) (Opp. App’x B at 1), as well as states with a proximate cause requirement (see e.g., Florida Deceptive and Unfair Trade Practices
Act (Fla. Stat. § 501.204(1) (“FDUTPA”)). Neither presents a material conflict given that the named plaintiffs have already alleged injury.
8
         Defendants cite Olstad v. Microsoft Corp., 700 N.W. 2d 139, 141 (Wis. 2005) as holding that the antitrust conduct must either have
occurred within the state, or “substantially affect[ed] the people of Wisconsin,” but ignore the court’s holding that the latter applies “even if the
illegal activity resulting in those impacts occurred predominantly or exclusively outside [Wisconsin].” Id.
9
         Defendants argue that a threatened violation is sufficient to bring a claim under Mich. Comp. Laws § 445.778(2) but then also cite to a
case holding that “Plaintiffs must show antitrust injury,” including details as to how damages would be calculated if there were variations between
class members. A&M Supply Co. v. Microsoft Corp., 654 N.W. 2d 572, 574-75 (Mich. Ct. App. 2002).
                                                                         4
              Case 3:15-md-02670-JLS-MDD Document 1704-1 Filed 11/20/18 PageID.115728 Page 5 of
                                                        11
                         EPPs’ Appendix A –State Law Analysis in support of Class Certification
      Issue                Status                 States                                 Analysis of Claimed Differences
 Restrictions on     Allows or requires    California           No differences. See California Bus. & Prof. Code § 16750(a); D.C. Code§ 28-
   Damages           recovery of treble    D.C.                 4508(a) (no special showing required for treble damages; no individualized proof
                     damages               Minnesota            of damages required); Minn. Stat. § 325D.57 (same); Nev. Rev. Stat. §
                                           Nevada               598A.210(2) (prevailing plaintiffs shall recover treble damages); N.C. Gen. Stat.
                                           North Carolina       § 75-16; Or. Rev. Stat. § 646.780(1)(a); R.I. Gen. Laws. Ann. § 6-36-11(a); S.D.
                                           Oregon               Codified Laws § 37-1-14.3; Utah Code Ann. § 76-10-3109(2)(a)(treble damages
                                           Rhode Island         permitted except if it would cause a defendant insolvency); W. Va. Code Ann. §
                                           South Dakota         47-18-9; Wis. Stat. Ann. § 133.18(1)(a). Either way, courts have held that
                                           Utah                 variance in state laws, including with respect to enhanced damages, are not
                                           West Virginia        “material or even significant” to bar certification. In re Lidoderm Antitrust Litig.,
                                           Wisconsin            No. 14-md-02521-WHO, 2017 U.S. Dist. LEXIS 24097, at *111 (N.D. Cal. Feb.
                                                                21, 2017). See also In re Nexium (Esomeprazole) Antitrust Litig., 297 F.R.D.
                                                                168, 176 (D. Mass. 2013), aff’d sub nom. Astrazeneca AB v. UFCW (In re
                                                                Nexium Antitrust Litig.), 777 F.3d 9 (1st Cir. 2015) (same).
                     Treble damages        Arizona              Moot – plaintiffs have alleged conduct is willful and flagrant as
                     [double exemplary     Guam                 demonstrated by inter alia, the felony guilty pleas. See 6AC ¶¶ 359, 369;
                     in Iowa] only if      Iowa                 Suppl. Manifold Decl., Exs. 1-2. Ariz. Rev. Stat. § 44-1408(B); Guam Code
                     flagrant or willful   New Hampshire        Ann. Tit. 9 § 69.30(a); Iowa Code § 553.12(3); N.H. Rev. Stat. § 356:11; N.D.
                                           North Dakota         Cent. Code § 51-08.1-08
                     Courts take steps     California           No differences. See D.C. Code § 28-4508(c); Haw Rev. Stat. 480-13(c) (court
                     to avoid              D.C.                 directed to take specific steps to avoid duplicative recovery); Minn. Stat. §
                     duplicative           Hawaii               325D.57; N.Y. Gen. Bus. Law § 340(6) (required to avoid duplicative recovery);
                     recovery              Minnesota            S.D. Codified Laws § 37-1-33, 37-1-25
                                           New York10
                                           North Dakota
                     None/Actual           Arizona              Differences not material. Briseno v. ConAgra Foods, Inc., 844 F.3d 1121, 1131
                     damages               Kansas               (9th Cir. 2017) (making individualized damages determinations after liability has
                                           Maine                been adjudicated does not preclude class certification). See Ariz. Rev. Stat. §
                                           New Mexico           44-1411 (remedies cumulative); N.M. Stat. Ann. § 57-1-3(A) (requires at least
                                           Mississippi          actual damages be awarded); Miss. Code Ann. § 75-21-9 (Actual damages plus
                                           Nebraska             $500 per injury); Neb. Rev. Stat. Ann. § 59-821 (actual or liquidated damages);
                                           Tennessee            Tenn. Code Ann. § 47-25-106 (actual damages).

10
         Defendants cite Sperry v. Crompton Corp., 863 N.E.2d 1012, 1018 (N.Y. Ct. App. 2007) to argue New York law does not allow for treble
damages as a “penalty” in the class action context. App’x A at 9. However as noted in New York v. AU Optronics Corp. (In re TFT-LCD Antitrust
Litig.), 2011 U.S. Dist. LEXIS 131695 (N.D. Cal. Nov. 15, 2011), the legislative history of New York’s statute clarifies that the word “penalty”
was intended to refer only to criminal penalties to prevent the New York AG from pursuing a civil penalty and criminal sanction. Id. at *5.
                                                                       5
        Case 3:15-md-02670-JLS-MDD Document 1704-1 Filed 11/20/18 PageID.115729 Page 6 of
                                                  11
                   EPPs’ Appendix A –State Law Analysis in support of Class Certification
Issue             Status                States                            Analysis of Claimed Differences
Other       Proof of injury       Arizona        No difference from California. Under Defendants’ citations to Bunker’s Glass
            requirement           Maine          Co. v. Pilkington PLC, 75 P.3d 99, 108 (Ariz. 2003) (en banc) and McKinnon v.
                                                 Honeywell Int’l., Inc., 977 A.2d 420, 426-27 (Me. 2009) do not present a
                                                 different standard – “The plaintiff in a Cartwright Act proceeding must show that
                                                 an antitrust violation was the proximate cause of his injuries.” Kolling v. Dow
                                                 Jones & Co., 137 Cal. App. 3d 709, 723 (1982). See also CACI 3440, Jury
                                                 Instruction on Cartwright Act Damages.
                                                 In addition, as the court in In re Nexium (Esomeprazole) Antitrust Litig., 297
                                                 F.R.D. 168, 183 (D. Mass. 2013) found, at the class certification stage, “End
                                                 Payors … need not prove individualized proof of injury.” (citing In re Cathode
                                                 Ray Tube (CRT) Antitrust Litig, 2013 U.S. Dist. LEXIS 137946, at *2 (N.D. Cal.
                                                 Sept. 19, 2013).
            Notice                California     Moot or Not Applicable- The requirement under Cal. Bus. & Prof. Code §
            Requirement (to       Arizona        16750.2 only applies to proceedings in the Supreme Court of California or state
            state AG)             Hawaii         court of appeal. Otherwise EPPs have already fulfilled this requirement. 6AC at
                                  Oregon         ¶ 479 (pursuant to Haw. Rev. Stat. 480-13.3), ¶ 545 (Nevada), ¶ 817 (pursuant to
                                  Rhode Island   Or. Rev. Stat. § 646.780(5)(b)), ¶ 844 (South Carolina); see also Suppl. Manifold
                                  Utah           Decl., Exs. 3-4 hereto (letters pursuant to Ariz. Rev. Stat. § 44-1415(A) and Utah
                                                 Code Ann. § 76-10-3109(9)). Thus, as to those states where EPPs sent notice, the
                                                 issue is moot, and in others, the state law is merely procedural such that under
                                                 Shady Grove, Rule 23 speaks to the issue of notification rather than a state
                                                 statute. Moreover, there is no case law as it relates to Rhode Island Gen. Laws
                                                 Ann. § 6-36-12 contrary to that.
            Continuing            Maine          Moot – this has already been decided by the Court. PSP III at 17, n. 10 (“the
            Violation Doctrine                   mere fact that Plaintiffs may obtain redress under different state statutory
            not applied to toll                  regimes or common-law doctrines does not, by itself, create a material conflict
            statute of                           that would necessarily ‘make a difference in this litigation.’”)
            limitations                          Defendants cite McKinnon, 977 A.2d, 426-27 which is distinguishable – the
                                                 consumer filed well past expiration of the statute of limitations, failed to prove
                                                 fraudulent concealment, or show injury under the statute.
            Presumption of        Utah           No material difference. EPPs have put forward a common methodology
            pass-through                         capable of demonstrating that the alleged overcharge was passed through to
                                                 every member of the proposed class. And pass-on is not an appropriate defense
                                                 in this action (no class member would have resold Packaged Tuna, and thus, no
                                                 overcharge could have been passed on).
                                                 Utah Code Ann. § 76-10-3109(8)


                                                        6
            Case 3:15-md-02670-JLS-MDD Document 1704-1 Filed 11/20/18 PageID.115730 Page 7 of
                                                      11
                       EPPs’ Appendix A –State Law Analysis in support of Class Certification
      Issue             Status              States                              Analysis of Claimed Differences
 Relief Claimed   Equitable Relief   California       Cal. Bus. & Prof. Code § 17200 (“UCL”) (equitable relief, including restitution)
under Consumer    Actual Damages;    Arkansas         No material difference to viability of claim, simply different measures of
Protection Laws   Attorneys’ Fees;   D.C.             damages. Briseno, 844 F.3d at 1131 (individualized damages determinations
                  Treble Damages/    Florida          after liability has been adjudicated does not preclude class certification);
                  Punitive Damages   Hawaii           Lidoderm, 2017 U.S. Dist. LEXIS 24097, at *111. See Ark. Deceptive Trade
                                     Massachusetts    Practices Act, Ark. Code Ann. § 4-88-101 (“ADTPA”); D.C. Code § 28-3901
                                     Michigan         (greater of treble damages or $1500/violation, punitive damages, fees and costs);
                                     Minnesota        FDUTPA (injunctive, declaratory, actual damages, fees and costs); Haw. Unfair
                                     Missouri         Deceptive Trade Practices Act, Haw. Rev. Stat. § 480 (“HUDTPA”) (all forms
                                     Nebraska         of relief); Mass. Gen. Laws ch. 93A § 2 (“MACPA”) (treble damages fees,
                                     Nevada           costs); Mich. Comp. Laws Ann. § 445.911 (all forms of relief (“MICPA”);
                                     New Hampshire    Minn. Consumer Fraud Act, Minn. Stat. § 325F.68 (“MCFA”) (damages, fees,
                                     New Mexico       costs); Mo. Merchandising Practices Act, Mo. Ann. Stat. § 407.020 (“MMPA”)
                                     North Carolina   (statutory relief listed); Neb. Consumer Protection Act, Neb. Rev. Stat. § 59-
                                     North Dakota     1602 (all forms of relief); Nev. Deceptive Trade Practices Act, Nev. Rev. Stat. §
                                     Oregon           598.0903 (“NDTPA”) (damages and civil penalty up to $5,000/violation); N.H.
                                     Rhode Island     Consumer Protection Act, N.H. Rev. Stat. Ann. tit. XXXI, § 358-A (“NHCPA”);
                                     South Carolina   N.M. Unfair Practices Act, N.M. Stat. Ann. § 57-12-3 (“NMUPA”) (actual
                                     South Dakota     damages up to $300/violation); N.C. Unfair Trade and Business Practices Act,
                                     Utah             N.C. Gen. Stat. § 751.1 (“NCUTBPA”) (all forms of relief including treble
                                     Vermont          damages); N.D. Unfair Trade Practices Law, N.D. Cent. Code § 51-10-01
                                     Virginia         (“NDUTPA”) (damages and injunctive relief); Or. Unlawful Trade Practices
                                     West Virginia    Act, Or. Rev. Stat. § 646.608 (“OUTPA”) (all forms of relief); R.I. Deceptive
                                                      Trade Practices Act, R.I. Gen. Laws § 6-13.1-1 (“RIDTPA”) (injunctive relief,
                                                      greater of actual damages or $200/violation and punitive damages); S.C. Unfair
                                                      Trade Practices Act, S.C. Code Ann. § 39-5-10 (“SCUTPA”) (treble damages,
                                                      fees, costs); S.D. Deceptive Trade Practices and Consumer Protection Law, S.D.
                                                      Codified Laws § 37-24-6 (“SDDTPCP”); Utah Consumer Sales Practices Act,
                                                      Utah Code Ann. § 13-11-1 (“UCSPA”) (declaratory, ancillary, injunctive relief
                                                      and greater of actual or $2000/violation per class member); Vt. Consumer Fraud
                                                      Act, Vt. Stat. Ann. tit. 9, § 2453 (“VCFA”) (actual, treble damages, fees and
                                                      costs); Va. Consumer Protection Act, Va. Code Ann. § 59.1-196 (“VCPA”)
                                                      (greater of treble damages or $1000/violation, fees and costs); W. Va. Consumer
                                                      Credit and Protection Act, W. Va. Code § 46A-6-104 (“WVCCPA”) (greater of
                                                      actual damages or $200/violation).



                                                             7
               Case 3:15-md-02670-JLS-MDD Document 1704-1 Filed 11/20/18 PageID.115731 Page 8 of
                                                         11
                          EPPs’ Appendix A –State Law Analysis in support of Class Certification
     Issue                Status                  States                                 Analysis of Claimed Differences
 Class Actions       Permitted             California            No differences.
under Consumer                             D.C.
   Protection                              Florida11
    Statutes                               Hawaii
                                           Massachusetts
                                           Michigan (MI
                                           residents or those
                                           injured there)
                                           Minnesota
                                           Missouri
                                           Nebraska
                                           Nevada
                                           New Hampshire
                                           (NH residents or
                                           those whose claims
                                           arose there)
                                           New Mexico
                                           North Carolina
                                           Oregon
                                           Rhode Island
                                           South Dakota
                                           Utah
                                           Vermont
                                           West Virginia
                     Not Permitted         Arkansas              The Court previously found EPPs’ claims valid under ADTPA, SCUPTA
                                           South Carolina        and VCPA. PSP II at 1072, 1086 (applying Shady Grove and finding “the
                                           Virginia              SCUTPA class-action bar is a procedural rather than substantive rule”), 1117
                                                                 (upholding Virginia claims). See also In re Optical Disk Drive Antitrust Litig.,
                                                                 No. 3:10-md-2143 RS, 2012 U.S. Dist. LEXIS 55300, at *39 (N.D. Cal. Apr. 19,
                                                                 2012) (denying motion to dismiss class actions claims under South Carolina law
                                                                 "notwithstanding a limitation on class actions in the state statute" based on Shady
                                                                 Grove)


11
        Defendants cite Rollins, Inc. v. Butland, 951 So. 2d 860, 869 (Fla. Ct. App. 2006) to argue that class actions are restricted in Florida and
no class wide proof is permitted, however the elements listed for certification in Rollins merely track Rule 23 and EPPs meet each one here. They
also argue that the status of class actions under NDUTPA is “unclear” (Opp. App’x B at 9) but cite no authority at all.
                                                                         8
                Case 3:15-md-02670-JLS-MDD Document 1704-1 Filed 11/20/18 PageID.115732 Page 9 of
                                                          11
                           EPPs’ Appendix A –State Law Analysis in support of Class Certification
          Issue            Status                  States                                Analysis of Claimed Differences
     Reliance under   None Required        Hawaii                No differences.
       Consumer                            Massachusetts
       Protection                          Missouri
        Statutes                           Nebraska
                                           Nevada (not in
                                           statute/cases)
                                           New Hampshire
                                           New Mexico
                                           North Dakota
                                           Rhode Island (not
                                           in statute/cases)
                                           South Carolina
                                           (same)
                                           Utah (same)
                                           West Virginia
                                           (same)

                      Required             Arkansas              Not a material difference. See PSP II at 1072-1088 (examining individual
                                           Minnesota12 (need     consumer protection laws and noting their liberal construction and similarities)
                                           a “causal nexus”
                                           between injury and
                                           violation)
                                           North Carolina
                                           (“reasonable
                                           reliance” req.)
                                           Oregon (requires
                                           show causation)
                                           South Dakota
                                           Vermont (limited
                                           showing of reliance
                                           or causation)
                                           Virginia

12
        Defendants cite Grp. Health Plan, Inc. v. Philip Morris, Inc., 621 N.W.2d 2, 11 (Minn. 2001) to argue that reliance is required in
Minnesota and no class wide proof is permitted, however that case involved misrepresentation claims which required a showing of reliance and
causation as its elements. Similarly, Defendants cite Pearson v. Philip Morris, Inc., 361 P.3d 3, 28 (Or. 2015) to argue OUTPA requires reliance to
show causation, however, the plaintiff there was unable to show an economic loss based on the misrepresented features at issue.
                                                                        9
                 Case 3:15-md-02670-JLS-MDD Document 1704-1 Filed 11/20/18 PageID.115733 Page 10
                                                          of 11
                            EPPs’ Appendix A –State Law Analysis in support of Class Certification
          Issue              Status             States                                 Analysis of Claimed Differences
     Reliance under   Only as to named   California              Not a material difference.
       Consumer       plaintiffs
       Protection
        Statutes      Varies             D.C.                    Not a material difference.
                                         Florida (courts split
                                         under FDUTPA)
                                         Michigan13
 Intent/Scienter      Not Required       Arkansas                No differences.
under Consumer                           California
   Protection                            D.C.
    Statutes                             Florida
                                         Hawaii
                                         Massachusetts14
                                         Missouri
                                         Nebraska
                                         New Hampshire
                                         New Mexico
                                         North Carolina
                                         North Dakota
                                         Oregon
                                         Rhode Island (not
                                         addressed in
                                         statute/cases)
                                         South Carolina
                                         (same)
                                         Vermont (same)
                                         Virginia
                                         West Virginia (not
                                         addressed in
                                         statute/cases)

13
        Defendants cite Evans v. Ameriquest Mortg. Co., No. 233115, 2003 WL 734169, at *3 (Mich. Ct. App. Mar. 4, 2003) to argue variations
in Michigan’s reliance requirement, however as that court noted, only two of the MCPA’s 33 prohibited practices require reasonable reliance by
the consumer, both of which relate to misrepresentations, a claim not at issue here.
14
        Defendants claim MACPA does not have a scienter requirement but case law has held that to be unfair, an act must be “immoral, unethical
or unscrupulous.” Opp. App’x B at 3. They argue that NCUTBPA requires the same showing. Id. at 8. In light of the felony guilty pleas by the
primary defendants, this is a non-issue here.
                                                                       10
                 Case 3:15-md-02670-JLS-MDD Document 1704-1 Filed 11/20/18 PageID.115734 Page 11
                                                          of 11
                            EPPs’ Appendix A –State Law Analysis in support of Class Certification
      Issue               Status            States                             Analysis of Claimed Differences
 Intent/Scienter     Required       Minnesota (acted     No material difference. This goes to an element of a claim not at issue here
under Consumer                      with knowledge or    (misrepresentation).
   Protection                       intent that others
    Statutes                        would rely on
                                    misrepresentation)

                     Varies by      Nevada               No material difference.
                     Provision      South Dakota         Nev. Rev. Stat. § 598.0915
                                    Utah                 S.D. Codified Laws § 37-24-6
                                                         Utah Code Ann. § 13-11-4 compared to §13-11-5




TUNA: 25174.v3

                                                               11
